internal_revenue_service washington dc department of the treasury number release date index numbers person to contact telephone number refer reply to cc pa apjp - plr-113090-03 date date in re letter_ruling request on sec_6166 legend decedent date state x property property property property property property property property dear this letter is in response to your request for a private_letter_ruling dated date and supplemental correspondence dated date and date concerning whether decedent's interests in certain real_estate qualify as an interest_in_a_closely_held_business for purposes of sec_6166 of the internal_revenue_code code facts decedent died on date a resident of state x decedent owned and operated as a sole_proprietor rental units on six parcels of real_property multiple family residences propertie sec_1 through in addition decedent owned a interest in rental units on two additional parcels of real_property multiple family residences properties and decedent and his son owned property as tenants in common for purposes of this ruling_request decedent's ownership of property is treated as a partnership_interest property was owned by a limited_liability_company in which decedent had a interest and his son and his daughter each had a interest for federal tax purposes the limited_liability_company was treated as a partnership up until his death decedent's primary source_of_income was from the ownership of these properties decedent's gross_estate consisted of his sole_proprietorship propertie sec_1 through his interest in the tenancy and his interest in the limited_liability_company decedent and his son assisted by five part-time employees performed all services in the management and maintenance of propertie sec_1 through these activities included but were not limited to advertising vacant apartments interviewing screening and selecting prospective tenants negotiating and executing leases collecting rents maintaining common areas making ordinary plumbing and electrical repairs purchasing appliances supplies and equipment and inspecting rental units decedent and his son routinely devoted up to hours a day on weekdays and several hours on weekends for maintenance and management of propertie sec_1 through in addition decedent and his son were on call twenty-four hours a day seven days a week for emergency repairs on the rare occasions where repairs and maintenance were beyond the capabilities of decedent his son or the part-time employees specialized workers were hired these major repairs and renovations by independent contractors included the installations of a new roof and intercom system factory replacement of windows boiler maintenance and jobs requiring licenses and or permits decedent exercised total day-to-day management responsibility of propertie sec_1 through up until three years before his death when health reasons required his son to assume the role of day-to-day manager during decedent’s illness decedent's son consulted with decedent regarding management decisions on an almost daily basis and assumed all responsibilities previously handled by decedent rulings requested on the basis of the above facts and representations the following rulings have been requested whether decedent's interest as a proprietor in propertie sec_1 and qualifies as an interest_in_a_closely_held_business within the meaning of sec_6166 whether decedent's interests as a partner in the partnerships that owned properties and qualify as interests in a closely_held_business within the meaning of sec_6166 whether decedent's interests as a proprietor and as a partner can be treated as an interest in a single closely_held_business pursuant to sec_6166 relevant authorities under sec_6166 of the code if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent who was at the date of death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments sec_6166 of the code provides that the term_interest in a closely_held_business means a b c an interest as a proprietor in a trade_or_business carried on as a proprietorship an interest as a partner in a partnership carrying_on_a_trade_or_business if- i percent or more of the capital interest in such partnership is included in determining the gross_estate of the decedent or such partnership had or fewer partners ii stock in a corporation carrying_on_a_trade_or_business if- i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or such corporation had or fewer shareholders ii sec_6166 a - c sec_6166 provides that interests in two or more closely held businesses with respect to each of which there is included in determining the value of the decedent's gross_estate of percent or more of the total value of each such business shall be treated as an interest in a single closely_held_business revrul_75_365 1975_2_cb_471 considered a situation where a decedent individually maintained a fully equipped business office to collect rental payments on commercial and farm rental properties receive payments on notes receivable negotiate leases make occasional loans and direct the maintenance of the properties by contract the ruling holds that the decedent was merely an owner managing investment_assets to obtain the income ordinarily expected from them rather than conducting a business therefore the commercial and farm rental properties and notes receivable included in the decedent’s gross_estate did not constitute an interest_in_a_closely_held_business for purposes of sec_6166 revrul_75_366 1975_2_cb_472 involved a decedent who paid percent of the expenses received percent of the crops and actively participated in important management decisions of a tenant farm included in the decedent’s gross_estate the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants the ruling holds that farming under these circumstances is a productive enterprise like a manufacturing enterprise distinguishable from management of investment_assets therefore the decedent’s farm asset constitutes an interest_in_a_closely_held_business revrul_75_367 1975_2_cb_472 holds that a decedent’s ownership of percent of the stock of an electing small_business_corporation that built homes on land owned and developed by the decedent and a business office and warehouse used by the corporation and the decedent constituted an interest_in_a_closely_held_business the ruling holds however that eight homes built by the corporation that decedent owned and rented collected rents made the mortgage payments and made necessary repairs and maintenance was not an interest_in_a_closely_held_business because the decedent’s interest in such homes merely represented an investment analysis sec_6166 was enacted to permit the deferral of the payment of the federal estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in a going business and thereby disrupt or destroy the business_enterprise this section was intended to permit deferral of tax on income-producing assets only if the assets formed part of an active trade_or_business producing business income rather than income solely from the ownership of property sec_6166 was intended to apply only with respect to a business such as manufacturing mercantile or service enterprise as distinguished from management of investment_assets as rev ruls and suggest the level of the activity is the factor that distinguishes a trade_or_business under sec_6166 from the act of merely managing rental property to obtain the rents ordinarily expected in the course of business in determining the level of activity carried on by a decedent the activities of agents and employees are taken into account however the activities of third parties such as independent contractors or lessees who are neither agents nor employees of the decedent or of a partnership are not taken into account decedent's level of activity in connection with propertie sec_1 through as assisted by his son and the five part-time employees was greater than the level of activity of the decedent described in revrul_75_365 while decedent's activities in part included those associated with merely managing investment_assets including collecting rents paying taxes and making mortgage payments decedent actively participated in the management and operation of these properties decedent his son or the part-time employees personally provided routine repair and maintenance to these properties in the event that decedent his son or the part-time employees could not perform a necessary major repair to the properties independent contractors were hired while the use of independent contractors is a factor that can weigh against a determination that an active trade_or_business exists a sufficient proportion of the activities of decedent his son and the part-time employees were devoted to the performance of substantial other services thus decedent's activities went beyond those of an owner managing investment_assets to obtain the rents ordinarily expected from them similarly the activities conducted with respect to properties and by decedent his son and the five part-time employees are attributed to each partnership the partnership tenants in common provided significant services to property just like the services provided by decedent as a sole_proprietor to propertie sec_1 through likewise the partnership limited_liability_company provided significant services to property thus each partnership was conducting an active trade_or_business in addition each partnership had or fewer partners consequently decedent's interests as a partner in each partnership constitute interests in a closely_held_business as described above the entire value of decedent's interest as a proprietor in propertie sec_1 and and his interest as a partner in the tenancy and the limited_liability_company represent interests in a closely_held_business decedent's gross_estate consists of the value of his sole_proprietorship and propertie sec_1 through in addition decedent's interest in property as a tenant in common with his son is included in determining the value of decedent's gross_estate further the entire value of decedent' sec_50 ownership_interest in the limited_liability_company is included in determining the value of decedent's gross_estate therefore these interests together should be treated as an interest in a single closely_held_business see sec_6166 conclusions based on the facts and information submitted and the representations set forth above we rule as requested with respect to the following decedent's interest as a proprietor in propertie sec_1 and qualifies as an interest_in_a_closely_held_business within the meaning of sec_6166 decedent's interests as a partner in the partnerships that owned properties and qualify as interests in a closely_held_business within the meaning of sec_6166 decedent's interests as a proprietor and as a partner can be treated as an interest in a single closely_held_business pursuant to sec_6166 accordingly provided the other requirements of sec_6166 are met the federal estate_tax attributable to decedent's interest in the closely_held_business may be paid in installments under sec_6166 except as specifically ruled above no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under any other provisions of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling should be attached to decedent's federal estate_tax_return if you have questions please contact sincerely yours assistant chief_counsel administrative provisions judicial practice by ____________________ susan l hartford acting senior technician reviewer branch enclosures copy of letter copy for sec_6110 purposes
